 156DECISIONSOF NATIONALLABOR RELATIONS BOARDBuffalo Typographical Union No. 9 affiliated withInternationalTypographicalUnion,AFL-CIO(Buffalo Courier Express Co.)andWilliam R.Popsie. Case3-CB-1655March 5, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn August 18, 1972, Administrative Law Judge'Benjamin A. Theeman issued the attached Decisionin this proceeding. Thereafter, counsel for GeneralCounsel filed exceptions and a supporting brief andRespondent filed a brief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge asmodified herein.TheAdministrativeLaw Judge recommendeddismissal of the complaint in its entirety.Inter aha,he found no violation of the Act in Respondent'sApril 5, 1971, refusal to aid William R. Popsie, theCharging Party, in securing a job, since he found thatPopsie was not an employee within the meaning ofthe Act at the time of this refusal and thus could notbe included as an employee in the unit to whichRespondent owed a statutory duty of fair representa-tion.Counsel for General Counsel has excepted tothis finding of the Administrative Law Judge.2 Whilewe agree with the Administrative Law Judge'sconclusion that Respondent did not violate Section8(b)(1)(A) of the Act in its refusal to aid Popsie, wedo so on a different basis than that proposed by theAdministrative Law Judge.3Respondent has a collective-bargaining contractwith the Buffalo Courier Express to represent theCourier Express' composing room employees. Thereisno union-security clause in that contract nor aiThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722 In his decision, the Administrative Law Judge also rejected certainother legal theories advanced by the General Counsel In the absence ofexceptions to these findings, they are adoptedpro forma3 In light of the approach we have taken to this case we need not and donot rely on the rationale set out by the Administrative Law Judge in hisfinding that Respondent did not violate the Act in the manner alleged here4Such aid might take the form of making an inquirer aware of knownjob opportunities, or giving him the name of the individual to contact at alocation, or sometimes calling the location to inform it of the inquiry andthe inquirerThe combined testimony of Respondent's president and itssecretary-treasurer is that this is not the normal procedure since jobprovision calling for an exclusive hiring hall and theCourierExpress is thus free to hire employeeswithout regard to whether they go through Respon-dent in their search for a job. However, Respondentdoes aid, on an informal basis, those who come to itin search of jobs.4Popsie, who was a member of Respondent at thetime of the alleged violation, had used Respondent'sservices in the past to secure work at various placesincluding the Courier Express. He last left work atthe Courier Express on May 31, 1970, and by a letterdatedOctober 15, 1970, he was notified of hissuspension from the International for a failure to payhis dues.5 Thereafter, on April 5, 1971, when PopsiesoughtRespondent's aid in securing work at theCourier Express, he was told by one of Respondent'sofficials that he would have to pay the back dues heowed before he could go back to work. He did notpay these dues and did not, on his own, seekemployment at the Courier Express but filed theinstant charge.Counsel for General Counsel argues that by itsrefusal to aid Popsie in his search for employmentRespondent violated Section 8(b)(1)(A) of the Act.To that end, he cites for support Board decisions inChauffeurs Union Local 923, Teamsters (Yellow CabCompany)6andHoisting and Portable Engineers,Local No. 4 (The Carlson Corporation).7However, wefind a crucial distinction between those cases and theinstantcase,which distinction is dispositive of thesituation now before us.In bothYellowCabandCarlson,in situationswhere, as here, there was no exclusive hiring system,the respective unions refused to give aid in locatingjobs to certain members, while giving that aid toothers,because those members had opposed thereelection of incumbentunionofficials.The Boardfound that the union in each case had violatedSection8(b)(1)(A)of the Act by thisrefusal,notwithstanding the fact that the employees mighthave obtained jobs without theunion's assistance. Ineach case, however, the Board noted that the reasonfor the refusal was that the employees had engaged inapplicantsusuallycontactprospectiveemployersthemselveswithoutrecourse to Respondent Respondent'spresident testified that if asked,however, Respondent'sofficials do help applicants whether or not they areunion members.5Popsie,who paid no dues after he left the Courier Express, wassuspended pursuantto art V ofRespondent's laws and artIX, sec 7 of theInternational'sbylaws whichstate that a member shall stand suspendedwhen 4 months in arrears for local or International dues and assessmentsThis suspension meant Popsie had no standing in Respondent and noentitlement to any benefits of membership6 172 NLRB 21377189 NLRBNo 52, enfd 456 F 2d 242 (C A I, 1972)202 NLRB No. 11 BUFFALO TYPOGRAPHICAL UNION 9the Section 7 protected activity of opposing thereelection of incumbent union officials.8 Thus, theBoard found the refusal in each case to be a violationof the Act since, as stated inCarlson,"the Union isobligated to offer to all of its members the sameaccess to and use of those services which it providesmembers to facilitate their acquisition of employ-ment . . . and may not treat certain membersdisparatelybecause they have engaged in activitieswhich are protected by the Act. "9(Emphasis supplied,footnote omitted.)Here, however, the reason for Respondent's refusalto assist Popsie in obtaining employment was hissuspension from membershipfor his failure to pay hisUnion's lawful dues.Such an act, i.e., the failure topay dues, is one which is nowhere protected bySection 7 of the Act. Thus the failure to aid Popsiebecause of this failure to pay dues cannot be aviolation of Section 8(b)(1)(A) in the circumstancesof this case where there is no exclusive hiringarrangement. We so find.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.8That suchisaprotectedactivity is noted inFalstaffBrewingCorporation,128 NLRB 2949 189 NLRB No 52TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINA. THEEMAN, TrialExaminer:The amendedcomplaints in this case alleged that BuffaloTypographicalUnion No. 9 (Union or Local9) a subordinate union ofInternationalTypographical Union (ITU), has engaged inand is engaging in unfair labor practices within themeaning of Section8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amended,29 U.S.C. Sec. 151,etseq(theAct) by (a) entering into, performing,maintaining,and giving effect to a system, since August 20, 1969,iBased on a charge filed April 5, 1971, by William R Popsie, theCharging Party2The Union's answer raised the issue of the agency status for the UnionofSecretary-TreasurerHarry Carroll and Chapel Chairman PhillipGardner The question was not otherwise raised nor litigated The GeneralCounsel points outaArticle 1, section 5 of Respondent's bylaws impose duties on thesecretary-treasurer that make him an agent of RespondentbWith regard to the chapel chairman, in addition to his powersand duties enumerated in article III of Respondent's general laws hepolices the provisions of the agreement and settles possible violations ofitwith the foreman He also polices the provisions of the Union's localbylaws and constitution and the I T U 's general laws and constitutionand settles violations of them He also negotiated collective-bargainingagreements and signed the most recent one as a representative of theUnionOn the record as a whole it is found that Carroll and Gardner are agents of157whereby the Union interviewed and recommended appli-cants for employment in the composing room of theBuffalo Courier Express Co. (Publisher or Courier Express)and gave preference to members of the Union, or requiredapplicants to be union members; (b) since on or aboutApril 5, 1971, failing and refusing to recommend WilliamR. Popsie for work to the Courier Express, because Popsiewas not then a member of the Union though he was notrequired under the Act to be a member of, or pay dues totheUnion; and (c) by discriminating against Popsie andother employees of the Courier Express to whom it owed aduty of representation and fair and equal treatment. Local9 denied it committed any unfair labor practices.2After due notice, the hearing in this case was held beforeme, on February 15 and 16, 1972, in Buffalo, New York.The General Counsel and the Union were represented bycounsel. Popsie was present in person. All parties weregiven full opportunity to participate, adduce evidence,examine and cross-examine witnesses, and argue orally.The General Counsel and the Union submitted briefs thathave been fully considered.Upon the record in the case3 and from my observationof the witnesses,4 I make the following:FINDINGS OF FACT1.THE BUSINESS OF COURIER EXPRESSCourier Express, a New York corporation, has its mainoffice and place of business in Buffalo, New York. It isengaged in the business of publishing a morning andSunday newspaper.In the course ofitsbusinessoperations during the pastyear the Courier Express (a) sold and distributed products,the gross value of which exceeded $200,000, and (b)received goods valuedin excessof $50,000 transported toitsplace of business directly from States other than NewYork.It isfound that Courier Express is, and has been at alltimesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE UNIONIt is found that the Union is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.the Union under Section2(13) of the Act3G C Exh 10 stipulated to be received as a posthearing exhibit has beenreceived in evidence and so marked No objections having been raised, theGeneral Counsel'smotion to correct the transcript is granted4The testimony of all witnesses has been considered Popsie is foundgenerallynot creditableHe was a reluctant and not particularlystraightforwardwitness In many instances his testimony was vague,general,contradictory,and not supportedby objectiveevidenceSomedisparitieswillbe specifically mentioned In evaluating the testimony ofeach witness,demeanor was relied on In addition,inconsistencies andconflicting evidence were consideredThe absence of a statement ofresolution of a conflict in specific testimony,or of an analysis of suchtestimony, does not mean that such did not occur SeeBishop and Malco,Inc, d/b/a Walker's,159 NLRB 1159, 1161 Further,to the extent that awitness is credited only in part.it is done upon the evidentiary rule that it isnot uncommon"to believe some and not all of a witness' testimony"N L R B v Universal Camera Corporation,179 F 2d 749, 754 (C A 2) 158DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.The IssuesPopsie came to Buffalo from Boston in August 1969. Hereported to union headquarters with proof that he was aunionjourneyman in good standing. Several times thereaf-ter the secretary-treasurer of the Union assisted Popsie infinding temporary employment with newspapers andcommercial plants (lob shops) in Buffalo. At the sametime, Popsie worked in fields not "at the trade," such as, amen's clothing shop.In January 1970, Popsie became a regular situationholder at the Courier Express. In February, he becamedelinquent in his dues and remained delinquent for 4weeks.He testified that because he was delinquent theUnion did not permit him to work for 2 weeks. Then hepaid his dues and went back to work. Later that year,Popsie became delinquent again. By letter of October 15,1970, Popsie was informed that he was suspended from theUnion because his dues were in arrears. In February orMarch 1971,5 Popsie spoke to the union secretary-treasur-er, told him he would like to be reinstated, and return towork at the Courier Express. The secretary-treasurerreferred the matter to the ITU. On April 5, 1971, thesecretary-treasurer informed Popsie that the ITU had saidthat he could be reinstated if he paid his dues. Popsie saidhe was financially unable to do so but asked for permissiontowork and pay his back dues in weekly installmentsthereafter. The secretary-treasurer told him the dues wouldhave to be paid in full first. Popsie did not seekemployment at the Courier Express but filed charges withthe Board upon which the complaint herein issued.EffectiveAugust 20, 1969, the Union and the CourierExpress were parties to a collective-bargaining agreementwhich gave rise to the system of employment andmaintenance of employment that the General Counselcontends is violative of the Act as set forth in the statementof the case above. To resolve this matter it will benecessary to determine (1) the actual system that was ineffect for hiring employees at the Courier Express underthe agreement and (2) the events in connection with thatsystem that lead eventually to Popsie's nonemployment bytheCourier Express. The facts presented herein do notshow that the Union's actions pursuant to the agreement,or in dealing with Popsie violated the Act as alleged.B.The Collective-BargainingAgreementBetweenLocal 9 and the Courier ExpressLocal 9 and the Courier Express executeda collective-bargaining agreementeffective August 20,1969.6 Pertinent5There is some conflict about this time but its resolution is notconsidered essential6The Buffalo Evening News, another Buffalo newspaper was signatoryto the agreement also7See Appendix A, Collective Bargaining Agreement (CBA), art IX8 See Appendix A, CBA, art X9 See Appendix A, CBA, arts I & 1110See Appendix A, CBA, art IiiSee Appendix A, local laws (LL), art IIIi2This gives rise to competition among the regular situation holdersportions of the agreement are set forth in Appendix A andare specifically referred to from time to time hereafter.The agreement provided that the general laws of the ITUnot in conflict with law or the agreement shall governrelations between the parties on conditions not specificallycontained in the agreement.? The agreement also providedthat the Union or a Chapel within the Union may createrules that do not conflict with the law or the agreement.8Further, the agreement contained no union-security clause.C.TheHiringSystem UndertheContract and attheCourierExpressAt least since August 20, 1969, the employment practicesincluding the hiring of employees at the composing roomof the Courier Express have been carried out pursuant tothe terms of the agreement, the ITU laws, and the locallaws.Under the terms of the agreement, Local 9 was theexclusivebargaining representative of a unit of theemployees performing composing room work .9 Employeeswere journeymen and apprentices. Membership or non-membership in a labor organization was not a factor in thehiring of employees. 10Under the Union's local laws the composing roomemployees at the Courier Express are designated a"Chapel" of the Union. One of their number is chosen aschapel chairman. He presides over chapel meetings and isrecognized as the representative of the Union. His dutiesand authorities are set out in the local laws of the Union.iiThese and other factors contained in the local laws areknown to and recognized by the Courier Express.The employees of the composing room are divided intotwo categories; regular situation holders and substitutes orextras. Regular situation holders are journeymen who worka 5-day week with 2 consecutive days off (The CourierExpress operates 7 days a week). The nonworking days areknown as "slide days" and vary among the regularsituation holder; i.e., for one worker they may occur onMonday and Tuesday, another on Friday and Saturday,and for another on Saturday and Sunday, etc.12 A regularsituation holder who is ill, or has notified the foreman orchapel chairman that he is not coming in, has the right todesignate his own substitute for the time absent.13 Shouldhe fail to designate his substitute, the spot is then called a"dark situation." It is filled by lot from the substitutes orextras who "show up" 14 for employment: the substitutesdraw pills to see who gets the job.Substitutes or extras were employed when the number ofregular situation holders was insufficient for the anticipat-ed night's work, or to fill in for a regular situation holderwho had not shown. Substitutes had priority based oneither of two factors: the date the substitute first worked atbased on priority for the more desirable slide days as they become open SeeAppendix A, CBA, art XXII Priority among regular situation holders isestablished according to length of servicei3See Appendix A, ITU laws, art 11. sec 10i4Show up or showup time is established by art XXVI of the agreementand is not included in Appendix A It is a period not exceeding 15 minutesbefore starting time that a prospective employee or substitute appeared atthe newspaper and advised the foreman or the chapel chairman he isavailable for work BUFFALO TYPOGRAPHICAL UNION 9the Courier Express; or if the substitute appeared at theCourier Express seeking work at "showup" time and didnot work, he was placed on the priority list as of that dateifhe so requested it. The priority list was kept postedconspicuously on the bulletin board of the composingroom.15 It contained the substitute's nameand date of hispriority.Under ITU law a member "shall stand suspended whenfour months in arrears for local or International dues andassessments."Suchmembers have no standing in theUnion and are not entitled to benefits.16 The president ofLocal 9 testified without contradiction that the Union hasno control over where a man works, and further that whena suspended member showed for work under the samecircumstances as any other person, his name would have tobe placed on the priority list. However, he also stated thathe had no knowledge that such an event has happened inthe past.The foreman of the composing room was required to beamember of the Union. The operation, authority, andcontrol of the composing room rested exclusively on himand he was the only individual in the composing roomauthorized to hire or fire employees. Application for workby those who had not yet been placed on the priority listmust first be made to the foreman.17 Each day the foremandetermined the number of situations required to completethe day's work. This number usually exceeded the numberof regular situation holders or their designated substitutesand made the hiring of substitutes necessary. The foremandetermined the number to be hired and advised the chapelchairman.At the same time he would designate theclassification, i.e., linotype operator, compositor, etc.18 Thechapel chairman then hired the necessary employees fromthose who appeared at "showup" time in accordance withtheir priority as shown on the priority list.19The usual situation at the Courier Express was that onlyunion members applied for work.20 As union members theapplicantswere either journeymen or apprentices andqualified for the particular job.21 Should an applicant for asituation prove incompetent the foreman had the authoritytobar him from further employment for 6 months.22Usually, the applicants sought temporary employment with15Each Localwas authorized to established a system of recordingprioritiesSee AppendixA, ITU laws,artV, sec 2 Regular situationholders had a similar priority list16See AppendixA, LL, art V11However,the chapel chairman testified that there were occasionswhen he put men to work without first checking with the foreman Thisoccurred when regular situation holders called in and asked that a substitutebe hired in their placesThe chapelchairman stated that this was donepursuant to the terms of the agreement His testimony followsQ Could youexplain why it is you do not ask the Foreman, underthose circumstances2A Because the Foreman has already agreed to the contract tomaintain a minimum number of situations And when a man is notthere to cover the situation, if there is a substitute,he's automaticallyplaced on it I do not have to go to the Foreman every time and say,"You want to put this fellow on this dark situation9"it'sjustautomatic If there's a sub there, it's filled to maintain the minimumnumber of situationsThe term of the agreement above referred to was the section ofartXXIXreading as followsThe minimum number of situations needed to get out the regular workof the paper shall at all times be maintained18See AppendixA, CBA, art IVand ITU laws artq159the possibility of obtaininga regular situation if oneopened up. Also applicants,in the main,were members ofLocal 9 or those bearing a traveler's card from a local ofanother area.23 In any event, the applicant came to thecomposing room and usually presented himself to thechapel chairman requesting work. The chairman knew ifwork was available either through information from theforeman, or because of hisexperienceand knowledge ofthe goingsituation. If there was work, the applicant wasintroduced to the foreman and identified as a linotypist orcompositor. If there was none, the applicant was told nowork was available and, if he requested, his name wasplaced on the prioritylistas statedabove. During theintroduction the foreman did not discuss the applicant'squalifications.But if the man'swork had not beenidentified, the foreman asked if he was a compositor or alinotypist.The foreman generally concluded that the personintroduced to him was a member of the ITU. If there was ajob open that day the foreman told the applicant to appearat showuptime tocover the job. Once a man had beenintroduced to the foreman and placed on the priority list,the chapel chairman used him thereafter according to hispriority without further interview by, or meeting with, theforeman.24 At showuptime if more substitutesappearedthan there were jobs, the chapel chairman put the men towork according to their place on the priority list.When a regularsituationbecame open, it was filled fromthe substitute's priority list. The foreman started the ballrollingbyfilling inand signing a memorandum thatauthorized the hiring of an employee (or a number ofemployees) for a certain shift, or that stated he wished todo so, specifying the slide days, the type of work, and otherconditions of the particularjob. He gave this memorandumto the chapel chairman who posted a notice on the bulletinboard listing the job requirements. The substitutes claimingthe jobs wrote their names on the notice.25 The man amongthem having the greatest seniority was selected for the job.The foreman did not needto interviewthe applicantbecause the latter had already been qualified when he wasplaced on the list as a journeyman. No regular situation19Except asto "darksituations"whichwere chosen by lot20The chapelchairman testified that no nonunion men were on thesubstitutepriority listbecause for at least the last 18 months no nonunionman had shown up He statedfurther thathad a nonunionman shown hewouldhave beenplaced on the Iist21The journeymen had gone throughthe apprenticeshipprogram Allapprentices whentheyfirst started training were hiredby the foremen Atthat time they were not required to be unionmembers After I year ofemployment,all apprentices became eligible for union membership22This hasoccurred to bothunion and nonunion employees23 In the last 18 months, Buffalo was closed to memberswith travelers'cardsAlsoin the past 18 months, the commercialshops inBuffalo wereletting employees go These released employeescame to the foreman of theCourier Expressseeking work He referred them to thechapel chairmanSome of them were later hired24 In the past, when a foreman needed an extra he calledpeople who hadpreviouslyworked atthe Courier Express to come in This had not occurred"in the lastcouple of years" because the trade was in a recession25Regular situation holders couldalso apply for thejob in accord withtheir prioritiesThis happenedif the open situation containedslide days,hours, or other working conditions better than thosethen held by thecontending situationholder See Appendix A, CBA, art XXII 160DECISIONS OF NATIONALLABOR RELATIONS BOARDholder started his job without the knowledge and approvalof the foreman.As already stated, the usual situation was that union menapplied for work and the foreman concluded that theapplicant was a member of the ITU. There is uncontrovert-ed testimony in the record that "over the years" the Unionhas sent up to 60 nonunion employees to the newspapersand commercial plants for jobs; that the union officenotified the chapel chairman, the foreman, or the proprie-tor of the shop that the nonunion applicant was going toseek employment. Three specific cases were cited where anonmember of the ITU was told to see the foreman.26 TheUnion sent the men to the Courier Express. The firstoccurred in 1966, and the second in the latter part of 1971,and as to the third no details other than the name weregiven.27 In the first two instances, the Union asked that theman be given an opportunity to prove himself as ajourneyman. In both instances, he was put to work, foundqualified,28 and then placed on the priority list. Eventually,these two men became union members.Union officials over the years have received inquiriesfrom members and nonmembers as to the availability ofwork.Most of the inquiries were over the telephone. Theusual procedure was to inform the inquiries that the Unionwas not an employment agency; but if the officials hadknowledge they told the inquirer where jobs were available.Sometimes, they told the inquirer the name of the person tocontact. If a newspaper it was the chapel chairman, or inthe case of job shops it was the foreman or owner of theestablishment. At times, the union officials called the lattertwo to advise them that the applicant was on his way. Thepresident of the Union stated that in performing thesefunctions the Union was carrying out its obligation underthe agreement to assist employers to find employees.29D.Popsfe and Local 91.Popsie comes to Buffalo in financial"difficulty"In August 1969, William R. Popsie, a member in goodstanding of the ITU Boston Local, arrived in Buffalo in arented automobile. He reported to the office of Local 9,and spoke to Harold A. Carroll, secretary-treasurer. PopsietoldCarroll that he and his wife had just arrived andneeded money to pay for the rental of the car. Carroll told26This was done pursuant to art IV of the agreement See Appendix A27The record shows that the 1971 man was introduced to the foreman bythe chapel chairman It contains no information as to the 1966 man21Defined to be "competent in the same term as journeyman printers "29 See Appendix A, CBA, art IJ30Carroll kept the bank book Popsie paid Carroll when he had moneyCarroll made the payments on the loan except when Popsie did so directlyThe loan was paid in full in August 1970 after Popsie sustained a backinjury (see sec 6) His insurance coverage took care of the unpaid balanceof the loans31Popsie's employment in Buffalo hereinafter shown consisted of aseries of short periods of employment at newspapers, at commercial printingshops, and some nonprinting shops In some instances, he worked two jobsat one time Upon the record as a whole it is found that in procuringemployment in the trade, Popsie solicited aid from Carroll, that Carroll onoccasions contacted chapel chairmen at the newspapers or the foreman orproprietor of the job shop to determine if work were available, if there waswork Carroll told Popsie to go and apply for the job,or Popsie havingoverheard the conversation went without being toldhim the Union had no fund for that purpose. He calledPhillipGardner, chapel chairman at the Courier Express,to ask him if he could arrange a personal loan of $100 forPopsie. Gardner agreed to do so and later gave Popsie themoney.About 3 weeks later, Popsie told Carroll he was infinancial difficulties again. The $100 had not been repaidand he needed rent money. Carroll mentioned that matterto Robert M. Russell, president of Local 9. On August 29,1969, Russell and Carroll arranged a bank loan for Popsiefor $350 by becoming responsible for its repayment. Theinstallment payments to the bank were made by Popsiethrough Carroll.302.Popsie gets work at the Courier ExpressWhen Popsie presented himself at Local 9, he held atraveler's card fromBoston.After making the arrange-mentsfor the $100 loan, Carroll told Popsie there werework opportunities in both newspapers. Popsie said hewould like to work for theBuffaloNews. Carroll calledThe News chapel chairman, told him that Popsie wasqualified and would present himself at showup time thefollowing morning.31When Popsie appeared at The News, he spoke to thechapel chairman who told him about the chapel lawsapplicable to The News. The chairman told Popsie hecould work the next 2 days for one of the regulars who wasout sick. Prior to going to work the chairman introducedPopsie to the foremanand assistantforeman of thecomposing room. The latter thenassignedPopsie to workon a Linotype machine.Popsie worked 2 days at The News but did not like it. Onthe third day he showed up at the Courier Express andspoke to Gardner. The latter welcomed Popsie into theChapel at the Courier Express, explained the hiringprocedure and the showup time and told Popsie that hewould go to work for somebody that was sick, or theequivalent. That night Popsie went to work as a linotypeoperator. Gardner introduced Popsie to the foreman beforehe started work.32 Also, Popsie'sname wasplaced on thepriority list of the Courier Express with priority as of thatday.d2The General Counsel asserts that Gardner introducedPopsie to theforeman onthis day afterPopsie startedto work itis foundto the contraryPopsie testified that he spoke to Gardner andthen wentto workWhenasked if he talkedto the foreman"prior tostartingto do your Imotypework."he hesitatingly answered "I don't thinkso,no."On cross-examination, Popsie testifiedhe was introducedto the foreman"after [he ]went to work " But when asked whatwork he had done he admitted he haddone nonebut had beentalking to the chapel chairman"about thesituation"beforehewas introduced to the foreman.In a similarcontradictoryfashionPopsie testifiedhe had filled outno forms thatevening But when specific forms were named he rememberedthat he hadfilled them out"Later on in theevening"Gardner,the chapelchairman, testified that it was his custom to introduce all new employees tothe foremanbeforethey wenttoworkand that he recalledintroducingPopsie to the foreman theday Popsiefirst showed up at the Courier Seealso Popsie's testimony(fn 34) that whenrehired in January 1970 he wasintroducedto the foreman by Gardner beforegoingto work Thisfinding isfurther supported by Popsie'stestimony about his first experience at TheNews BUFFALO TYPOGRAPHICAL UNION 91613.Popsie works in the "job shops"Popsie worked at the Courser Express for about 2 weeks.Becoming dissatisfied there, he saw Carroll again andstated he would like to work in a commercial plant. Carrollknew of a plant called Holling Press that had an operatorout sick. In Popsie's presence he called them andconfirmed the information. Popsie having overheard theconversation reported to Holling Press and worked there asa substitute for about 2 weeks. Popsie desired to continueworking in the commercial plants. He and Carroll wentthrough the previous process again and Popsie worked foranother commercial plant called Rauch and Stoeckl. Afterseveral weeks at this plant Popsie complained to Carrollagain about the work and indicated that he would like toreturn to the Courier Express. Carroll told him that was amatter of his own "volition."334.Popsie becomes a regular situation holder atCourser ExpressAround the end of 1969 or early January 1970, Popsiestartedworking again as a substitute at the CourserExpress.34Some time later in January 1970, three regular situationsopened up and were posted at the Courier Express. At thattime, Popsie because of his priority was hired to fill one ofthe positions.355.February 1970, Popsie did not work becausehe was delinquent in duesBy February 27, 1970, Popsie was 4 weeks delinquent inunion dues according to records kept by the chapelchairman.36 Popsie admitted that he was aware at this timeof article XI I, section 8 of the Union's local laws providingin part: 37In all offices where there is a Chapel Chairman, duesare payable to the Chapel Chairman each week, andany member refusing or neglecting to pay shall beconsidered in bad standing and not entitled to work.During the 4-week period Chapel Chairman Gardnerhad asked Popsie weekly for his dues. Popsie did not paythem. On the night of February 27, Popsie appeared forwork and held a conversation with Gardner about hisdelinquencyAs a result, he did not work that night. OnFebruary 28, 1970,. he spoke to Carroll twice at the unionoffice about his delinquency. Whatever the cause, Popsiedid not work the rest of that week nor the followingweek.38The record does not clearly show the conversations thatoccurred between Gardner and Popsie and Carroll andPopsie. Popsie testified that when he showed for work onFebruary 27 he was told by Gardner that he would have topay his dues. "And if I did not pay my dues I wouldn't beable to work. I didn't have the money at the time. And Iwent home that night and was off, I believe for about twoweeks, until I paid my dues."The following day, according to Popsie, he spoke toCarroll over the telephone. Carroll told him he "wouldhave to get up on [his]duesand [he] would have to paythem before [he] would be allowed to work, again." Thenhe saw Carrollat the unionoffice and Carroll told him thatthe payment of dues was Popsie's problem; "that theywould not let me go to work until I did, in fact pay mydues."Gardner in effect denied that he told Popsie that thelatter wouldn't be able to work. He testified:Q.Have you ever instructed any person who wasnot a member in goodstanding, to your knowledge, togo home?A.No, I have not.Q.Does that include Mr. William Popsie?A.That includes Mr. William Popsie.Carroll testified that he had had conversations withPopsie about his duesdelinquencies.He denied that in anyof those conversations he advised Popsie "that he mightnow go back to work" having paid his dues, or indicated toPopsie that Popsie would be prevented from working "if hedid not paydues."Carroll did admit that he remindedPopsie of his obligation not to workstemmingfrom thenonpayment of dues arising as a member of ITU.Carroll testified:Q.Did you, in the course of all your conversationswithMr. Popsie on any occasion, indicate in anyfashion that you or any other official of the Localwould attempt to prevent him from working if he didnot pay his dues?A.Not in so many words,no, sir. I would not dothat.33 In the latter half of 1969, Popsie returned to Boston for about 2 weeksbecause of his father's death Popsie also testified that between August 1969and January 1970 he worked for the Courser Express atleast threeadditional times as a substitute, that the hirings were according to priority,or as a result of a "dark situation " Popsie did not specify the dates ofemployment,nor the circumstances giving rise to his application at thenewspaper34Popsie testified that on his reappearance in January, before going towork,he was introduced to and spoke to the foreman It appears that thistestimony of Popsie's, whether factual or not, reinforces the Union'scontention that new applicants are first introduced to the foreman InJanuary 1970, Popsfe had established his priority, the need tomeet theforeman no longer existed, priority substitutes customarily did not firstmeet the foreman,and as shown in the preceding footnote,Popsie had beenemployed at the Courier Express three times after his original employment35According to Popsie, the notice on the bulletin board through whichhe got his regular situation with the Courier Express arose in the followingmanner The foreman told the chapel chairman that three jobs were open,specifying the hours and the slide days The chairman drafted a noticelisting the information and the names of the persons on the priority list whoby reason of their priority standing would fill the job Popsie'sname wasone Popsie understood that the job was his unless a person with a higherpriority claimed it36A portion of these records was used by the Courier Express for payrollpurposes37SeeAppendix A35The chapel chairman's records show that Popsie did not work for theperiod from February 27 through March 10, that March II and 12 were hisslide days and he returned to work on March 13 The records also show (1)that during the first week.Popsie for 4 days exercised the right of a regularsituation holder to have a substitute fill in for him for one night, that on thefifthday he took a personal holiday for which he was paid under theagreement,(2) that during the second week, Popsie exercised his right as tosubstitutes for 3 days and for the other 2 days reported in sick However, thedues record for the second week shows him sick for the entire week with nodues charged to him The foregoing items are included to show that they donot support Popsie's contention that he stayed home the 2 weeks becausethe Union told him he should not work 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Did you do it in some covert or not clearfashion?A.No, only to understand that Mr. Popsie, knewthe law Just as well as I did.Q.Are you referring to the I.T.U.'s Internal Law?A.Right.Q. Is there an obligation on the part of a memberof the ITU not to work when his dues are in arrears?A.Well, the obligation begins with the individualmember to take care of his own dues and see that theyare paid and that he is in good standing at all time.That's his personal obligation as a member.Q.Did you remind him of that obligation as amember on an occasion?A.That's right.Q.Did you ever indicate that you would take stepsto prevent him from working when you reminded himof his obligation as a member?A.No, I would not do that. It was not necessary.Popsie testified further that he knew the chapel chairmanhad no authority to fire him and that that authority wasreserved to the foremen. He stated he did not talk to theforeman about working while delinquent in that he knewthe chapel chairman was the union representative and ifthe latter told Popsie he couldn't work, that was a fact andhe couldn't work. Popsie then clarified his position andstated that he went home because he "was a good Unionmember" and "took theadvice 39of [the] Chapel Chairmanwho was [his] representative."As stated, the foregoing testimony does not reveal withany exactitude the conversation that occurred betweenPopsie and Gardner or between Popsie and Carroll. Theconflict in the testimony, the statements by Popsie thatthey were his "Union representatives" and that he wastaking "advice," plus his general lack of credibility militateagainst a finding that he was told "he couldn't workbecause he was behind in his dues" as alleged by theGeneralCounsel.40 It is thus concluded that neitherGardner nor Carroll used language equivalent to an orderforbidding Popsie to work.41 The evidence shows that nothreats or other form of coercion by the union representa-tivesoccurred during the conversations 42 Further, theevidence shows that Popsie was aware of article I of theagreement (see Appendix A) that stated that membershipor nonmembership in the Union shall not be a factor in theemployment of employees. The record contains noevidence that the Courier Express or its agents or39Emphasis supplied40A more reasonable conclusion, if one were to be drawn, would be thatPopsie was reminded of his obligation as a union member that a delinquentmember was supposed not to work41Testimony of other journeymen employed at Courier Express as wellas the chairman's records showed otherjourneymen delinquent as much as4 weeks in dues who had not stopped working, nor had any been told that"if they didn't make payments they would have to stop working" It is alsosignificant that when Popsie paid his arrears 2 weeks later and started towork again he did not pay up entirely, but remained I week in arrears Seesec 6 below41These 1970conversations are not alleged in the complaint asviolations of the Act43March 1 I and 12 were Popsie's slide days44According to Gardner's credited testimony "NOT AT TRADE" is adues category in which ITU members are placed who are not working at thebusiness or trade of the Union Such members have no benefits or prioritiesrepresentatives were involved in this episode or were awareof its occurrence.6.Popsie decides to leave the Courier ExpressAfter 2 weeks of absence from the job, Popsie paid 3weeks' dues, leaving I week's dues unpaid. He returned towork on March 1343 and continued with the CourierExpress until May 12, 1970, when according to Popsie hehurt his back and went on sick leave. He worked May 29and 30. On May 30 he told Gardner he wished to berelieved of his situation with the Courier Express becausehe wanted vacation pay; that that was the only way hecould get it, and by resigning he could get out of hisfinancial difficulties. At the same time he told Gardner hewished to go "NOT AT TRADE."44 Gardner triedunsuccessfully to talk him out of these actions. Popsie didnot discuss any of this matter with the foreman.45 Popsiepaid his union dues for May 29 and 30, the 2 days heworked.467.Popsie is suspended from the Union fornonpayment of duesCommencing with May 31, 1970, Popsie ceased payingdues. Gardner informed Carroll of Popsie's determinationto go "NOT AT TRADE" and the records of the Unionshow him listed as a member N.A.T. from the beginning ofJune 1970.47 Commencing in March 1970, Popsie had beenworking for Kleinhans,a men's clothing store in Buffalo.He was not working for Kleinhans when he resigned fromtheCourier Express because he was out "on a sickdisability." Popsie admitted that when he left the CourierExpress to go, "Not at Trade," he knew that a personclassified "Not at Trade" could not acquire any priority ina union shop because of the operation of union law; andfurther that by so doing he lost his priority at the CourierExpress.InAugust 1970 Popsie underwent a back operation.When he left the hospital he told Carroll and Russell hewas leaving for Boston and would like to speak to them onhis return to Buffalo. On September 27, 1970, he returnedto Buffalo and informed Gardner that his back was stillbothering him.48By letter dated October 15, 1970, Popsie was informedbut pay dues set by the International in order to maintain unionmembership See Appendix A union local laws art X11, sec 345Popsie stated that at Gardner's request he signed a slip stating he "wasgoing to resign"and gave it to Gardner Gardner creditably denied theevent occurred and stated further that no such slip was ever required of anyemployee at the Courier Express The record shows the Popsie's resignationwas voluntary and for his own personal reasons46According to union law, Popsie was not required to pay local dueswhile sick but was required to pay a small monthly amount to theInternational47The actual date that Popsie went N A T is not essential The facts ashereinafter set forth show that Popsie was actually N A T when suspendedby the Union and when he later requested reinstatement,that whateveractions he took to gain union reinstatement were based on the facts that hehad been NA T andhe had been suspended for nonpayment of dues48 Shortly after this date,he resumed his job at Kleinhans,themen'sclothing store BUFFALO TYPOGRAPHICAL UNION 9163that he was suspended from the Union for nonpayment ofdues.49When Popsie talked to Carroll about the matter,the latter told him there was nothing he could do but thatPopsie should pay his dues. The letter contained thefollowing paragraphs:If reinstatement of continuous membership is to beaccomplished, within the required time allowed underITU law, the total amount, plus $25.00 reinstatementfee,would be due and payable at time of reinstatement.Each continuing month of delinquency would becalculated at the N.A.T. Classification.In accordance with ITU law a suspended member canbe reinstated within 12 months after the date ofsuspension, if he has not worked at the printing tradewithin the jurisdiction of the local union during theperiod of suspension and has not been guilty ofconduct unbecoming a union member, upon thepayment of all dues owing and a reinstatement fee of$25.00.Popsie was aware of the contents of this letter. He testifiedthat he had read the last paragraph; knew that the sourceof the letter was ITU law; and felt bound by and agreedwith the ITU law except under circumstances that heneither defined or stated.The record contains no further occurrence until Febru-ary II or 12,197 1, when Popsie again spoke to Carroll.50Hetold Carroll he would like to be reinstated and go back towork at the Courier Express.51 Carroll told him he woulddo his best but that the matter would have to be submittedto the International Union for their approval. First,however, Popsie would have to pay sick dues of $14 for thetime he was out, and supply a doctor's certificate as well.About 2 days afterward Popsie sent a $14 money order toCarroll.8.Popsie desires to work at Courier Expressagain but does not apply for work thereSome time later, Popsie again checked with Carroll. Thelatter told him he had not yet received the doctor'scertificate.On March 16, 1971, Carroll called Popsie to tellhim that the matter had been submitted to the Internation-al but that he had heard nothing yet. On April 5, 1971,Carroll called Popsie and told him the International hadstated that Popsie would have to pay N.A.T. dues of $208in addition to the $14 in order to be reinstated. Also thatthe International would not consider Popsie sick for aslong as he had claimed. Popsie became angry and hung upon Carroll. Later that same day, Popsie spoke to Carroll atthe union office.52 He asked Carroll if arrangement couldbe made that he go back to work and pay the $208 arrears49The letter mentioned that Popsie owed $144 92 "Not at Trade" duesfor August, September, and October50There is some question about this date, as testified to by Popsie Otherevidence indicates the conversation took place in MarchSiPopsie testified that "it was understood that if I did get reinstated, Iwould go back to the Courier Express" The language expressing thisinderstanding does not appear in the record52During this conversation, a letter from the international to Local 9was mentioned At Popsie's request Carroll sent him a copy The letter wasfatedMarch 30, 1971, and stated that Popsie could be classified sick for thenonths of July through October 1970 but that "he must pay NATassessments for the month of suspension, November 1970 through March1971"in dues on a weekly basis. According to Popsie, Carrolltold him he would have to pay it in full before he wasallowed to go back to work. Carroll denied that he evertold Popsie that "he would have to pay up his back dues orelse he could not go to work."53 Carroll did admit thatwhile talking to Popsie about reinstatement, Popsieexpressed the wish to return to the Courier Express. Carrollwas unable to recall what was said or what he responded.As with the conversation in May 1970, the substance ofthe conversation between Popsie and Carroll is in doubt.There appears no question that Popsie made known hisdesire to work at the Courier Express if he could getreinstated. There also appears no question based on thisrecord that if Popsie paid up his delinquencies and workwere available at the Courier Express, he could work there.Itmay be inferred that he was told this. It also may beinferred that in substance he was told or if he was not tolditwas fully implied that if he didn't pay up his dues, thepossibilities of his 'working at the Courier Express werezero. It is so found.At no time after April 5, 1971, did Popsie apply for workat the Courier Express. Popsie stated that he did not go tothe Courier Express to look for work because he didn'tthink he would get any. He stated that this conclusion wasbased on his past experience as a union member in Buffaloand Boston, that "once the secretary-treasurer says youcan't go to work . . . the chairman . . . will just tell youthe same thing, and you won't go back to work." 54 There isno evidence that he thereafter applied for any job in thetrade through, or not through, the Union.The record contains no evidence to show that the Uniontold Popsie to apply on his own to Couner Express for ajob or that the Union requested Courier Express (a) not tohire or (b) to discharge Popsie. Other than contained abovethe record contains no evidence to show communicationbetween the Union and Courier Express or between theirrespective representatives or agents with regard to Popsie.ConclusionsThe General Counsel contends that the Union violatedSection 8(b)(2) of the Act (1) when it caused CourierExpress not to employ Popsie in April 1971 based on unionmembership considerations by requiring him to pay thedues owed before he could return to work in circumstanceswhere the Union could effectively bar his employmentunder the existing hiring practices, and (2) because Couner53Russell testified he was in his own room adjacent to Carroll's andoverheard some of the conversation between Carrolland Popsiethrough anopen door He stated he heard no conversation about "Popsie's return towork,"or "a requirementthatMr Popsie pay his dues beforehe returns towork " The circumstances under which Russell overheard the conversation,and his admission that he heard only part of it, giveRussell's testimony littlecorroborative weight54Popsie also stated, "that all my jobswere done through the Unionoffice by Mr Carroll[who], more or less, allowedme to goto work ornot in any particular job" This statement refers to the previousconversations with Carrollset forth hereinin which Carroll assisted Popsiein getting workin Buffalo 164DECISIONSOF NATIONALLABOR RELATIONS BOARDExpress and the Union had established in practice anunpnvileged hiring system granting membership privi-lege;55 and violated Section 8(b)(1)(A) in that the Unionwas discriminatory as to unit employees to whom Respon-dent owes a 9(a) duty of representation and also a duty ofequal treatment when it undertakes to give aid in obtainingemployment.I find that none of these contentions are supported bythe facts found above. Accordingly, the complaint shouldbe dismissed in its entirety.The General Counsel contends that the Union's action inApril 1971 violated the Act because it stemmed from thesystem of hiring and employment existent at the CourierExpress prior to that time. Accordingly, the system and itseffect will be discussed first.1.The system of hiring and employment at theCourier Express was not shown to grantmembership privilegeThe facts giving rise to the system and those showing theoperation of the system have been set out in considerabledetail above. There is no need to repeat them here. Asdetailed it is reasonably clear that the General Counsel hasnot shown one instance where improper preference hasbeen given to a union member over a nonunion member orwhere the Union has caused or attempted to cause theCourier Express to discriminate in favor of a unionmember as opposed to a nonunion member. Other than thePopsie episode in March 1970, the General Counsel hasmade no reference to any specific instance. And as to theMarch 1970 episode, the General Counsel has relied on aset of facts that have not been established in the record.The General Counsel erroneously asserts that the March1970 episode shows that union action effectively preventedPopsie from working. As found herein, the March 1970episode shows that Popsie understood thatas a unionmember he was obligated to pay his dues weekly andfailing that payment he was not entitled to work. By hisown admission, Popsie did not work56 because as a goodunionmember he accepted the advice of the unionofficials57 that he should not do so. The record does notshow why Popsie was chosen in February 1970 to be themember spoken to about his delinquent dues.58 The fact isthat he was. But in doing so, the record is clear that theUnion did not use pressure, coercion, or threats to causePopsie to refrain from working. Nor is there any evidenceto any communication between the Union and Courier55 See In 59 for the General Counsel's explanation of "unprivilegedhiring system "56Whether only for the night of February 27, 1970, or the remainder ofthe 2-week period is of no significance to this proceeding51Whether it was the advice of Gardner and Carroll or only one of themis also not significant here58As shown above, other union members were also several weeksdelinquent59The General Counsel in setting forth the facts of the hiring system hasnot shown nor alleged that any acts occurred that were violative of the Actexcept for those involving Popsie He argues that the system might be usedto cause discrimination In explaining what he called "an unprivilegedhiring system" the General Counsel statedAs pointed out in the Statement, members of Respondent seekingemployment go to Respondent's representative, the chapel chairman,who introduces them to the foreman who is also a member ofExpress or between Popsie and Courier Express concerningPopsie's employmentat that time.The record clearly showsthat Popsie refrained from work voluntarily. Accordingly,theMarch 1970 episode does not demonstrate that thesystem of hiring at the Courier Express gave preference tounion members or was in any way improper under the Act.The General Counsel contends further that the chapelchairman could carry out the system in such a fashion thatitmight be declared discriminatory under the Act.59 ButtheAct deals with actions and not speculations orpotentials.Note the language of the Supreme Court inLocal 357, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America [Los Angeles-SeattleMotor Express] v. N.L.R B.,365 U.S. 667, 676,where,in considering the effect of a collective-bargainingagreement, the Court said: "There is no evidence it was infact used unlawfully.We cannot assume that a Unionconducts its operations in violation of law or that theparties to this contract did not intend to adhere to itsexpress language.Yet we would have to make thoseassumptions to agree with the Board that it is reasonable toinfer that the Union will act discriminately." See alsoN.L R.B.v.NewsSyndicate Co., Inc.,365 U.S. 695, 699,dealing with a contract that vested control over employ-ment in union foremen and was considered a delegation ofexclusive hiring to the Union, where the Court stated, "wewill not assume that unions and employers will violate thefederal law, favoring discrimination in favor of unionmembers against the clear command of this Act ofCongress." There is no evidence to show that the chapelchairman had barred from employment union memberswho were delinquent in dues. As already shown unionmembers including Popsie continued working while delin-quent.No union rule or provision of the agreementforbade a delinquent member from working. The recordshows that Popsie was unwilling to test the issue of whetheras a suspended union member the Courier Express wouldemploy him. He failed to apply for work either to thechapel chairman or the foreman 60 The failure of Popsie toapply for employment leaves open the question of whetherthe chairman would or would not have placed him on thepriority list or put him to work61 Under these circum-stances it cannot be considered that the chairmaneffectively barred or attempted to bar Popsie's employmentwith the Courier Express. Cf.Carpenters Local No. 1440(The Kroger Company),186 NLRB No. 146.RespondentThus,an individual has, at least, a greater chance to beinghired if he is a member of Respondent because he has special access tothe foreman through the chapel chairman andmay be hired directlythrough the chapel chairman Indeed, the chapel chairman has neverintroduced a nonmember to the foreman and the only evidence of theforeman'shiring nonmembers was on two occasions pursuant tospecific requests by officers of RespondentMoreover, even after anapplicant is introduced to the foreman,the foreman merely states howmany jobs are available The applicant must appear at the showupwhere it is determined by the chapel chairman who shall be hiredpursuantto the priority list60As already stated, he knew he could apply directly to the foreman foremployment6iPopsie had already qualified as a journeyman by reason of hisprevious employment BUFFALO TYPOGRAPHICAL UNION 91652.The Union did not cause or attempt to causeCourier Express not to employ PopsieThe General Counsel does not allege that the agreementbetween the Union and Courier Express is illegal under theAct. Nor does the General Counsel allege that the Unionoperated an exclusive hiring hall. The General Counselcontends that through the Union's role in the hiringprocess it could and did effectively bar Popsie's return totheCourier Express and thereby caused the CourierExpress not to employ Popsie.The short answer to this contention is that it is incorrect.Popsie testified that he knew in April 1971 that he couldapply for employment to the Courier Express with orwithout the consent of the Union even though he was asuspended member of the Union. He chose not to do sobecause of his belief that he would not be employed byCourier Express. But a violation of the Act is a factualmatter and cannot be based on an individual's speculationabout a future occurrence whether the belief be erroneousor valid. As shown, there is no evidence that the Unioncommunicated with Courier Express about Popsie; CourierExpress had no knowledge of the events that were goingon; and Courier Express was never given an opportunity torefuse to hire Popsie. Under these circumstances, theUnion cannot be found to have initiated action that causedCourier Express not to hire him.Nor does the record show that had Popsie gone toCourier Express he would have been doing a futile thing.Popsie knew and the record shows that employment atCourier Express did not depend on union membership.The record clearly shows that had a nonunion member"showed up" for employment he was required to be placedon the priority list in accordance with the priority system.Courier Express had employed nonunion men in the pastfew years.It istrue that no nonunion men had shapedCourier Express within the past 18 months but there is noshowing that their absence was in any way due to theUnion or its actions but rather to the economic conditionsinBuffalo.The record also shows that a number ofemployees who were union members continued workingwhile they were in arrears of dues. Popsie himself wentback to work when he remained 1 week in arrears afterpaying 3 out of 4 weeks of arrears. Finally, Popsie and theGeneral Counsel lay special emphasis on the precedentialvalue of the March 1970 events. But that episode givesthem no support. It has been found that in March 1970, theUnion did not tell Popsie not to work and to go home.Popsie voluntarily did not work because he was a goodunion member and was adhering to union rules that whenin arrears he was not "entitled to work." Thus, as of April5, 1971, there is nothing in the record to' show that theUnion had taken any action that would prevent Popsiefrom being hired, or any policy of the Courier Express ineffect based on the Union's agreement or on union actionsthat would have effectively blocked Popsie's employment.It seems reasonable under the circumstances to concludethat had Popsie applied for a job at Courier Express hewould not have done a futile act.The foregoing shows clearly that the Union did not dealwith Courier Express in any manner with regard to thehiring or employment of Popsie. It also shows that CourierExpress had no knowledge of Popsie's relationship with theUnion as it affected his employment with the newspaper. Itisnow well settled that "in order forunionconduct toviolate Section 8(b)(2), there must be some direct approachto the employer or some conduct aimed at him for thepurpose of causing the employer to discriminate .. .through his hiring practices or otherwise."Don Glasser, etal.v.N.L.R.B.,395 F.2d 401, 406 (C.A. 2, 1968), affg. 165NLRB 798 (1967);Joe Carroll Orchestras,176 NLRB 365(1969);United Brotherhood of Carpenters & Joiners ofAmerica, Local Union No. 151 [G. E. Johnson ConstructionCo.],188NLRB No. 115 (1971), affd. 79 LRRM 2769(C.A. 10, 1972);IronWorkers Local 433, InternationalAssociationof Bridge, Structural and Ornamental IronWorkers,AFL-CIO (Riverside Steel Construction),169NLRB 667 (1968);Sea-Land Service, Inc.,189 NLRB No.3; Rupp Equipment,112 NLRB 1315, 1317.3.Respondent did not breach its duty of equaltreatment to unit employeesThe General Counsel points out that Popsie wasemployed at the Courier Express composing room "fromAugust, 1969 to January, 1970, among otherjobs, and fromJanuary, 1970 to May, 1970 as a permanent employee." Asshown the Union representeda unitof composing roomemployees at the Courier. The General Counsel contendsthat in April 1971 the Unionfailed in itsduty to Popsiesince it then had "available to it and [was] aware of jobopportunities, [and] cannot lawfully exclude nonmemberunit employees for job opportunities." When the Union didnot "suggest to Popsie that he could seek employmentthrough the Courier's foreman or other representative," theUnion violated Section 8(b)(1)(A) of the Act.The short answer to the General Counsel's contention isthat Popsie in April 1971 was not a member of the unitrepresented by the Union. Thus, at thattime,the Unionowed no duty to him as hisbargainingrepresentative.62Popsie resigned from the Courier Express employ onMay 31. By doing so he not only ceased being theemployee of the newspaper but he also ceased being amember of the unit represented by the Union. As of thattime forward the Union owed him asa nonunitmember noduty as a collective-bargaining representative. The ques-tion thenarisesdid he become an employee within the unitwhen he applied forreinstatementinto the Union and toldCarroll he would like to work for the Courier Express. Theanswerto that questionis also in the negative.There is authority for the position that an applicant foremployment to an employeris an"employee" protected bythe Act.Phelps Dodge Corp. v. N.L.R B.,313 U.S. 177. Butthe record here does not show that Popsie was such an"employee." The record shows he did not apply foremployment to an employer. True he wished to be62 It is unnecessary to deal here with the Union's obligation to Popsie asavailablemay arise as a result of union membership but absent othera union member,particularlysince Popsie was a member suspended forinformation it does not arise from the fact that the Union is the collective-failure to pay dues The obligation to inform an inquirer where jobs arebargaining representative of the unitof CourierExpress employees 166DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed by the Courier Express but he never applied tothe newspaper for employment. He did make his wishesknown to the Union who did not possess the authority tohire him. This was known to him, and set forth in theagreement between the Union and the Courier Express.The General Counsel, as already stated, asserts that noexclusive hiring hall arrangement existed. The record doesnot show that Courier Express in any way delegatedauthority to hire to the Union. Under these circumstances,application for employment to the Union cannot give riseto an employer-employee situationvis-a-visthe CourierExpress. It seems reasonable to conclude that absent thelatter possibility, Popsie was not an applicant for employ-ment in the sense contemplated by the Board and theCourt as set forth in thePhelps Dodgecase,supra.Morereasonably the relationship of Popsie when he applied tothe Union is no different than that stated by the Union;i.e.,a worker applying to an employment agency for a job.As an applicant for employment but not an "employee"within the meaning of the Act, Popsie cannot be includedas an "employee" within the unit to whom the Union owesthe statutory obligation of fair representation in itscapacity of collective-bargaining representative. Note thediscussion of "employee" inPittsburgh Plate Glass, 177NLRB 911, enforcement denied 427 F.2d 936 (C.A. 6,1970), of f d. 404 U.S. 157.Upon the foregoing findings of fact and on the record asa whole, I make the following:CONCLUSIONS OF LAW1.Courier Express is, and at all times material hereinhas been an employer within the meaning of Section 2(2)of the Act, and engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The evidence fails to show that the Union hasviolated Section 8(b)(1)(A) or 8(b)(2) as alleged in thecomplaint.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, Ihereby issue the following recommended: 63ORDERThe complaint be, and herebyis,dismissed in itsentirety.63 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposesAPPENDIX AArticles of the Collective Bargaining Agreement(CBA)exclusive bargaining representative of all employes coveredby this agreement. The words "employe" and "employes"when used in this agreement apply to journeymen andapprentices.Membership or non-membership in a labororganization shall not be a factor in the hiring of anyjourneymen or apprentice or in the tenure or any conditionof his employment or advancement therein.Article IIJURISDICTIONJurisdiction of the Union and the appropriate unit forcollective bargaining is defined as including all composingroom work and includes classifications such as: .. .The Union will at all times use every means within itspower to provide upon request a sufficient number ofemployees necessary to perform all work within thejurisdiction of the Union, as specified by this agreement.**sssArticle IVEMPLOYMENT AND PRIORITYThe operation, authority and control of each composingroom shall be vested exclusively in the Office through itsrepresentative, the foreman, who shall be a member of theUnion.Composing room employees shall be employed, receiveorders from, laid off and discharged only by the foreman.In the absence of the foreman he shall designate who willbe the foreman during his absence; provided, that nothingin this section shall interfere with instructions being givenby others for the proper execution of a job, when same isdeemed necessary by the foreman.Application for work by others than those holdingpriority rights in the composing room must be made onlyto the foreman. Provided, that nothing in this section shallbe construed to conflict with the rights of journeymen toselectcompetent substituteswithout consultation orapproval of the foreman.In hiring new journeymen employes the foreman maynot exclude as candidates for employment any individualswho have established competency as journeymen, but mustrecognize priority as follows: First:Regular situationholders. Second: Subject to established hiring practices,other journeymen who have worked in the composingroom. Third: Individuals concerning whose competency asjourneymen the foremen has no reason for doubt orpersons who have registered for employment after havingpassed the examination hereinbefore mentioned.Article IXsCI.T.U. LAWSArticle IThe Publishers hereby recognize the Union as theBoth parties agree that their respective rights andobligations under this agreement will have been accordedby the performance and fulfillment of the terms and BUFFALO TYPOGRAPHICAL UNION 9conditions thereof and that the complete obligation to theother is expressed herein.The General Laws of theInternationalTypographicalUnion in effect at the time of the signing of this agreement,not in conflict with law or this agreement, shall governrelations between the parties on conditions not specificallyenumerated herein.ArticleXNothing contained herein shall be construed to interferein any way with the creation or operation of any rules notin conflict with law or this agreement by any chapel or bythe Union for the conduct of its own affairs.ArticleXXIINEW SHIFTS AND SLIDE DAYS167specifiedperiods in severe unemployment emergencies,with the consent of the Executive Council, may establishprovisions for equitable distribution of subbing amongeligible substitutes.Article V-PrioritySection 1. Persons considered capable as substitutes byforemen shall be deemed competent to fill regularsituations,and the substitute oldest in continuous serviceshall have prior right in the filling of the first vacancySec.2. Subordinate unions shall establish a system forregistering and recording priority standing of journeymenin all chapels, which shall be conspicuously posted or keptin a place within the chapel accessible to journeymen at alltimes. The priority standing of ajourneyman shall stand asrecorded.Section 1. Employes may claim new shifts, new startingtimes and new slide days in accordance with their prioritystanding.Section 2. The foreman shall designate the particulardays or nights constituting a situation. Provided, allchanges of regular slide days or nights of any regularsituation shall be by mutual consent between the foremanand the employe affected whenever the exigencies of thecase may require. If such changes cannot be arranged bymutual consent between the foreman and employeeaffected, then the men competent to perform the workmust be transferred according to priority standing ... .**ArticleXXX**All office work must be given out in priority order.Articles of the General Laws of theInternationalTypographical Union (ITU Laws)Article II-ForemanSection 1. None but journeymen or apprentices may beemployed to perform all work within the jurisdiction of theunion. The foreman shall be a journeyman.Sec.2.The foreman is the only recognized authority.Assistants may be designated to direct the work, but onlytheforemanmay employ and discharge. In fillingvacancies the foreman shall be governed by the provisionsof article v, general laws.Sec.TO.A foreman shall not designate any particularday, nor how many days a journeyman shall work in anyone week: Provided, The journeyman must engage asubstitutewhen absent. Any journeyman covering asituation is entitled to and may employ in his steadwhenever so disposed any competent journeyman withoutconsultation or approval of the foreman: Provided, Localunionsmay adopt laws requiring the employment ofsubstitutes in the order of their priority standing; or forBuffaloTypographical Union Local Laws (LL)Article IIIChapel ChairmenSection 1. The Chapel Chairman shall be recognized asthe representative of the Union in the Chapel over whichhe presides and it shall be his duty to report to thePresident of the local Union any violation of Union law orprovisions of the contract. Failure to perform the duties ofthe office shall render a Chapel Chairman liable to suchpenalty as the local Union may apply in accordance withthe laws governing charges and trials.Powers and Duties of ChairmanSec.2. The Chairman shall:Represent the Union in his respective office, enforcingallChapel rules and regulations and the laws of this Union,reporting to the Executive Committee any infringement byemployers or journeymen;Notify the chairman of the Executive Committee bywritten statement,of cases requiring action;Post notice of meetings;Refuse permission to work to all members neglecting topay dues weekly;Report to the Membership and Apprentice Committee oftheUnion upon the competency of all applicants formembership working by permission and furnish suchinformation in writing relating thereto of which he may becognizant;Furnish the Membership and Apprentice Committee oftheUnion with date on which apprentices begin work;Preside at all meetings of the Chapel;File with the Executive Committee a written report of alldecisions rendered by him during the month which wereappealed to the Chapel, and the action of the Chapel onthe appeal;Report on blanks provided by the Union, an itemizedaccount of all money collected on behalf of the Union; thenames(alphabetically arranged)and amount of earnings; 168DECISIONSOF NATIONALLABOR RELATIONS BOARDSee that all overtime is conspicuously posted;arrears for local or International dues and assessments.Notify the Secretary-Treasurer of the Union immediatelyMembers suspended for nonpayment of dues shall have noafter his election or appointment to the office of Chair-standing in the organization and shall not be entitled toman;benefits.Collect the dues and assessments of the members of the**ssUnion employed in his Chapel weekly, turning same overto the Secretary-Treasurer of the Union and taking properreceipt for same. Chairman shall post on Chapel bulletinboard a monthly duplicate of dues and assessments paid bymembers of the Chapel;Immediately ascertain from any person obtaining em-ployment if he holds a card and if it is in proper financialstanding.ArticleXIISection 3. Members not working at the businessshall pay$1.00 monthly as local dues, plus I.T.U. per capital tax andassessments accordingto I.T.U.Constitution and Generallaws.Article VSection 8. In all offices where there is a ChapelChairman, dues are payable to the Chapel Chairman eachSection 1.Members of this Union or members holdingweek, and any member refusing or neglecting to pay shalltraveling cards shall stand suspended when four months inbe considered in bad standing and not entitled to work.